EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of our report dated February 17, 2015 (May 19, 2015, as it relates to the retrospective adjustments from the effects of reporting discontinued operations and the reclassification of signage income as discussed in Note 2 to the consolidated financial statements and the effects of the change in reportable segments discussed in Note 25 to the consolidated financial statements), relating to the consolidated financial statements and financial statement schedules of Vornado Realty Trust, appearing in this Current Report on Form 8-K dated May 19, 2015 of Vornado Realty Trust and our report dated February 17, 2015 relating to the effectiveness of Vornado Realty Trust’s internal control over financial reporting appearing in the Annual Report on Form 10-K of Vornado
